Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 02/05/2021 has been entered. Claims 6-16 and 18-20 are currently pending in this application. Claims 13-16 are withdrawn.
Applicant’s arguments, see Pages 6-7, filed 02/05/2021, with respect to the rejection(s) of claim 6 have been considered and are persuasive. Claims 6-12 are indicated as allowable subject matter in the current Office Action.  Applicant’s arguments, see Pages 6-7, filed 02/05/2021, with respect to the rejection(s) of claim(s) 20 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, new grounds of rejections of claims 18-20, necessitated by the amendments are made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2006/0285040) in view of Guo et al. (US 2014/0111760) and Jeon et al. (US 2006/0244884).
Regarding claim 20, Kobayashi teaches a display device (Fig. 1-8, [0070-0129]) comprising: 
a spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124-0125]); 
a display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]) arranged on a side (Fig. 3 and 8) of the spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124]), the display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]) being a linear polariser (Fig. 4, [0081, 0090, 0109]); 
an additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) arranged on the same side (Fig. 3 and 8) of the spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124-0125]) as the display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]), the additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) being a linear polariser (Fig. 4, [0081, 0090, 0109]); and 
at least one polar control retarder (21 in Fig. 7, Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) arranged between the additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) and the display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]), 
wherein the at least one polar control retarder (21 in Fig. 3 and Fig. 8, [0115-0123, 0072, 0081-0086, 0124-0128]) comprises a switchable liquid crystal retarder (21 in Fig. 7, Fig. 3 and Fig. 8, abs, [0115-0123, 0072, 0081-0086, 0124-0128]) comprising: 
first and second support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]); 
a liquid crystal layer (26 in Fig. 7, Fig. 3 and 8, [0115-0123, 0082, 0124]) disposed between the first and second transparent support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]), the liquid crystal layer (26 in Fig. 7, Fig. 3 and 8, [0115-0123, 0082, 0124]) comprising non-curable liquid crystal material (the liquid crystal molecules of 26 in Fig. Fig. 7, 3 and 8, [0115-0123, 0082-0085]); 
electrodes (24 and 25 in Fig. 3 and 8, [0082, 0128]) arranged to apply a voltage ([0082]) for controlling the liquid crystal layer (26 in Fig. 7, Fig. 3 and 8, [0115-0123, 0082, 0124]); and 

wherein the switchable liquid crystal retarder (21 in Fig. 7, Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) comprises two surface alignment layers ([0116, 0045, 0127]) disposed adjacent to the layer of liquid crystal material ([0116, 0045, 0127]) and on opposite sides thereof ([0116, 0045, 0127]) and each arranged to provide homogeneous alignment ([0116, 0045, 0127]) in the adjacent liquid crystal material ([0116, 0045, 0127]).
Kobayashi does not teach that the liquid crystal layer comprising cured polymer material, and the at least one polar control retarder further comprises at least one passive retarder having an optical axis perpendicular to the plane of the retarder, the at least one passive retarder having a total retardance for light of a wavelength of 550nm in a range from -300nm to - 700nm; or the at least one polar control retarder further comprises a pair of passive retarders which have optical axes in the plane of the retarders that are crossed, each passive retarder of the pair of passive retarders having a retardance for light of a wavelength of 550nm in a range from 300nm to 800nm.
Guo et al. teaches that (Fig. 4a-4b, [0028-0029, 0011, 0018-0019, 0052-0056]) the liquid crystal layer (Fig. 4b, [0029, 0011, 0018-0019, 0054-0056]) comprising non-curable liquid crystal (2 in Fig. 4a-4b) and cured polymer material (5 and 1 in Fig. 4b, [0052-0054]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the liquid crystal layer comprising non-curable liquid crystal and cured polymer material as taught by Guo et al. for the system of Kobayashi since this would help to make the alignment of the liquid crystal uniform within a liquid crystal cell (Guo et al., [0063]).
MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ thatthe at least one polar control retarder further comprises at least one passive retarder having an optical axis perpendicular to the plane of the retarder, the at least one passive retarder having a total retardance for light of a wavelength of 550nm in a range from -180nm to - 500nm; or the at least one polar control retarder further comprises a pair of passive retarders which have optical axes in the plane of the retarders that are crossed, each passive retarder of the pair of passive retarders having a retardance for light of a wavelength of 550nm in a range from 250nm to 500nm as taught by Jeon et al. for the system of Kobayashi in view of Guo et al. to recognize and try the at least one polar control retarder further comprises at least one passive retarder having an optical axis perpendicular to the plane of the retarder, the at least one passive retarder having a total retardance for 

Regarding claim 18, Kobayashi does not explicitly point out that the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a positive dielectric anisotropy.
Jeon et al. teaches that a layer of liquid crystal material of a switchable liquid crystal retarder (Fig. 3, [0039, 0029, 0007-0008]) comprises a liquid crystal material with a positive dielectric anisotropy ([0039, 0029, 0007-0008]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a layer of liquid crystal material of a switchable liquid crystal retarder comprises a liquid crystal material with a positive dielectric anisotropy as taught by Jeon et al. for the system of Kobayashi in view of Guo et al. and Jeon et al. such that the layer of liquid crystal material of the switchable liquid crystal retarder of the system of Kobayashi in view of Guo et al. and Jeon et al. comprises a liquid crystal material with a positive dielectric anisotropy since this would be a design choice to provide a liquid crystals with improved viewing angle characteristics (Jeon et al., [0007, 0095]).

Regarding claim 19, Kobayashi teaches the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 800 nm ([0082, 0127], since the retardation . 

Allowable Subject Matter
Claims 6-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 6-12.
With regards to claims 6-12, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising a spatial light modulator; a display polariser; an additional polariser arranged on the same side of the spatial light modulator as the display polariser, and at least one polar control retarder arranged between the additional polariser and the display polariser, wherein the at least one polar control retarder comprises a switchable liquid crystal retarder comprising first and second support substrates; a liquid crystal layer disposed between the first and second transparent support substrates, the liquid crystal layer comprising non-curable liquid crystal material and cured polymer material; electrodes; and respective liquid crystal alignment layers supported on the first and second support substrates adjacent the liquid crystal layer for aligning the non-curable liquid crystal material; the cured polymer material comprises a cured liquid crystal material; the cured liquid crystal material has an alignment that is aligned with the alignment of the non-curable liquid crystal material in a state in which a predetermined voltage is applied to the electrodes; and wherein “the predetermined voltage is capable of causing the liquid crystal layer of cured liquid crystal material and non-curable liquid crystal material simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis along a normal to the plane of the at least one polar control retarder and to introduce a net relative phase shift to orthogonal 
The most relevant reference, the prior art to Kobayashi (US 2006/0285040, at least Fig. 3 and 8) in view of Finnemeyer et al. (US 2018/0364526, at least Fig. 4A-4D) only discloses a display device comprising a spatial light modulator; a display polariser; an additional polariser arranged on the same side of the spatial light modulator as the display polariser, and at least one polar control retarder arranged between the additional polariser and the display polariser, wherein the at least one polar control retarder comprises a switchable liquid crystal retarder comprising first and second support substrates; a liquid crystal layer disposed between the first and second transparent support substrates, the liquid crystal layer comprising non-curable liquid crystal material and cured polymer material; electrodes; and respective liquid crystal alignment layers supported on the first and second support substrates adjacent the liquid crystal layer for aligning the non-curable liquid crystal material; the cured polymer material comprises a cured liquid crystal material; the cured liquid crystal material has an alignment that is aligned with the alignment of the non-curable liquid crystal material in a state in which a predetermined voltage is applied to the electrodes. However they do not teach or suggest that the predetermined voltage is capable of causing the liquid crystal layer of cured liquid crystal material and non-curable liquid crystal material simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis along a normal to the plane of the at least one polar control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the additional polariser along an axis inclined to the normal to the plane of the at least one polar control retarder in combination with the other required elements of the claim.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871